Case 2:19-cv-08643-KM-JBC Document 14 Filed 04/20/20 Page 1 of 7 PageID: 192



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY




   RAMADA WORLDWIDE INC.                               Civ. No. 19-8643 (KM)(JBC)

                  Plaintiff,
                                                          OPINION and ORDER
           v.

   MABRY’S LLC, STEVEN NGUYEN, and
   LYNN K. NGUYEN,

                  Defendants.



  KEVIN MCNULTY, U.S.D.J.:

          This matter comes before the Court on the motion of the plaintiff,
  Ramada Worldwide Inc. (“Ramada”) for a default judgment against the
  defendants, Mabry’s LLC, Steven Nguyen, and Lynn K. Nguyen, pursuant
  to Fed. R. Civ. P. 55(b)(2). (DE 8) This action arises from an alleged
  breach of a Franchise Agreement between Ramada and Mabry’s to
  operate a Ramada facility, and a Guaranty Agreement between Ramada
  and the Nguyens. For the reasons set forth below, I will enter a default
  judgment in the amount requested.

     I.         STANDARD FOR ENTRY OF DEFAULT JUDGMENT

          “[T]he entry of a default judgment is left primarily to the discretion
  of the district court.” Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.
  1984) (citing Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244
  (3d Cir. 1951)). Because the entry of a default judgment prevents the
  resolution of claims on the merits, “this court does not favor entry of
  defaults and default judgments.” United States v. $55,518.05 in U.S.
  Currency, 728 F.2d 192, 194 (3d Cir. 1984). Thus, before entering default


                                         1
Case 2:19-cv-08643-KM-JBC Document 14 Filed 04/20/20 Page 2 of 7 PageID: 193



  judgment, the Court must determine whether the “unchallenged facts
  constitute a legitimate cause of action” so that default judgment would
  be permissible. DirecTV, Inc. v. Asher, 03-cv-1969, 2006 WL 680533, at
  *1 (D.N.J. Mar. 14, 2006) (citing Wright, Miller, Kane, 10A Federal
  Practice and Procedure: Civil 3d §2688, at 58–59, 63).

        “[D]efendants are deemed to have admitted the factual allegations
  of the Complaint by virtue of their default, except those factual
  allegations related to the amount of damages.” Doe v. Simone, CIV.A. 12-
  5825, 2013 WL 3772532, at *2 (D.N.J. July 17, 2013). While “courts
  must accept the plaintiff’s well-pleaded factual allegations as true,” they
  “need not accept the plaintiff’s factual allegations regarding damages as
  true.” Id. (citing Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 536
  (D.N.J. 2008)). Moreover, if a court finds evidentiary support to be
  lacking, it may order or permit a plaintiff seeking default judgment to
  provide additional evidence in support of the allegations. Doe, 2013 WL
  3772532, at *2.

        Before a court may enter default judgment against a defendant, the
  plaintiff must have properly served the summons and complaint, and the
  defendant must have failed to file an answer or otherwise respond to the
  complaint within the time provided by the Federal Rules, which is
  twenty-one days. See Gold Kist, Inc. v. Laurinburg Oil Co., Inc., 756 F.2d
  14, 18–19 (3d Cir. 1985); Fed. R. Civ. P. 12(a).

        After the prerequisites have been satisfied, a court must evaluate
  the following three factors: “(1) whether the party subject to default has a
  meritorious defense, (2) the prejudice suffered by the party seeking
  default, and (3) the culpability of the party subject to default.” Doug
  Brady, Inc. v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177
  (D.N.J. 2008) (citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d
  Cir. 1987)).




                                       2
Case 2:19-cv-08643-KM-JBC Document 14 Filed 04/20/20 Page 3 of 7 PageID: 194



     II.      DISCUSSION
              a. Adequate Service & Defendants’ Failure to Respond

           The prerequisites for default judgment have been met.

           In mid-April, 2019, the defendants were properly served, triggering
  the usual twenty-one day deadline to respond under Fed. R. Civ. P. 12(a).
  (DE 5, 11-3) On May 8, 2019, the court granted defendants’ request for
  an additional 30 days, until June 7, 2019, to retain counsel and file an
  answer or other response to the complaint. (DE 6, 7) No response was
  forthcoming. On September 3, 2019, the Clerk entered default (DE 10),
  notice of which was served on the defendants (DE 11-3). On September
  23, 2019, Ramada moved for entry of a default judgment. (DE 11)

           The prerequisites to filing a default judgment are therefore met.
  See Gold Kist, Inc., 756 F.2d at 18–19.

              b. Gold Kist factors

           I next evaluate the following three factors: (1) whether the party
  subject to default has a meritorious defense, (2) the prejudice suffered by
  the party seeking default, and (3) the culpability of the party subject to
  default. Doug Brady, Inc. v. N.J. Bldg. Laborers Statewide Funds, 250
  F.R.D. 171, 177 (D.N.J. 2008) (citing Emcasco Ins. Co. v. Sambrick, 834
  F.2d 71, 74 (3d Cir. 1987)).

                    i. Meritorious defense (Gold Kist factor 1)

           As to the first factor, my review of the record reveals no suggestion
  that Ramada’s claims are legally flawed or that there is a meritorious
  defense to them. See Doe, 2013 WL 3772532, at *5. Accepting the factual
  allegations as true, I find that Ramada has stated a claim for breach of
  the Franchise Agreement and the Guaranty.

           a. Failure of Defendant Mabry’s to obtain counsel

           There is a threshold barrier to the assertion of any defense by


                                          3
Case 2:19-cv-08643-KM-JBC Document 14 Filed 04/20/20 Page 4 of 7 PageID: 195



  defendant Mabry’s, a corporate entity. No attorney has entered an
  appearance for Mabry’s. The Nguyens, who are not attorneys, cannot
  represent Mabry’s, and a corporation cannot appear pro se:

        “It has been the law for the better part of two centuries ...
        that a corporation may appear in the federal courts only
        through licensed counsel.” Rowland v. Cal. Men's Colony,
        506 U.S. 194, 201–02, 113 S. Ct. 716, 121 L.Ed.2d 656
        (1993); see also Simbraw, Inc. v. United States, 367 F.2d 373,
        373–74 (3d Cir. 1966) (so holding). The same applies to
        LLCs, even those with only a single member, because even
        single-member LLCs have a legal identity separate from their
        members. See United States v. Hagerman, 545 F.3d 579,
        581–82 (7th Cir. 2008); Lattanzio v. COMTA, 481 F.3d 137,
        140 (2d Cir. 2007).

  Dougherty v. Snyder, 469 F. App'x 71, 72 (3d Cir. 2012). Even where an
  unrepresented corporation has purported to appear and file an answer
  and counterclaims, its failure to obtain counsel within a reasonable time
  will properly support an order to strike the answer and enter default
  judgment. See Star Pacific Corp. v. Star Atlantic Corp., 2009 WL 3380608
  at*2 (D.N.J. Oct. 20, 2009) (Report & Recommendation of then-
  Magistrate Judge Arleo, adopted by order of District Judge Wigenton).

        Mabry’s requested and obtained a 30-day extension of time to
  obtain counsel and file an answer. An additional three months passed
  without action and default was entered by the clerk. In response to
  Ramada’s motion for a default judgment, Lynn Nguyen submitted a
  response stating that defendants had been “unable to retain counsel in
  New Jersey.” (DE 13 ¶ 4) No further explanation is given, and the
  statement does not suggest any reason to think that situation will
  change.

        As a threshold matter, then, I find that Mabry’s has not asserted a
  viable defense, or indicated that it could assert a viable defense, through
  counsel as required by law.



                                       4
Case 2:19-cv-08643-KM-JBC Document 14 Filed 04/20/20 Page 5 of 7 PageID: 196



        b. Merits

        Under New Jersey law, “[t]o state a claim for breach of contract, [a
  plaintiff] must allege (1) a contract between the parties; (2) a breach of
  that contract; (3) damages flowing therefrom; and (4) that the party
  stating the claim performed its own contractual obligations.” Frederico v.
  Home Depot, 507 F.3d 188, 203 (3d Cir. 2007).

        Ramada’s Complaint is based on two contracts: the Franchise
  Agreement with Mabry’s and the Guaranty of the Nguyens (attached to
  the complaint and Fenimore Affidavit as exhibits A & B (DE 1, DE 11-4).
  The Nguyens do not deny that defendants were obligated, e.g., to pay
  certain recurring fees, or that they defaulted on that obligation.

        Rather, Ms. Nguyen states in her response (DE 12) that their
  lender foreclosed on the property and that they do not own it anymore.
  That is not a defense to breach of a contract which obligated defendants
  to operate the facility, pay recurring fees, and pay liquidated damages of
  $1000 per room. See Franchise Agreement §§ 11.2, 12.1, 18.1,

        Defendants assert only that they do not owe fees that accrued after
  they lost control of the property. Ms. Nguyen states in her unsworn
  response that the defendants have not owned the hotel since January 11,
  2017, but that Ramada “continue[d] to wrongfully assess franchise fees
  to Mabry’s LLC for many months” after the lender took over the property.
  I give that statement no weight. Although some of the itemized
  statements are dated after January 11, 2017, they relate to fees that
  accrued before that date. (DE 11-4, Fenimore Aff. ¶ 20; see also id. ¶ 22
  & n.1) Throughout its submissions, Ramada acknowledges that the
  “Termination Date” is January 11, 2017. (See, e.g., DE 1 (Complaint ¶
  25); DE 11-4 at 60 (Demand letter)) I do not regard Ms. Nguyen’s general,
  unsworn, and undocumented statement as sufficient to raise a
  meritorious issue.



                                        5
Case 2:19-cv-08643-KM-JBC Document 14 Filed 04/20/20 Page 6 of 7 PageID: 197



                  ii. Prejudice suffered by party seeking default &
                      culpability of the parties subject to default (Gold Kist
                      factors 2, 3)
        The second and third factors also weigh in favor of default.
  Defendants were properly served but have failed to appear and defend
  themselves in any manner. See Teamsters Pension Fund of Philadelphia &
  Vicinity v. Am. Helper, Inc., CIV. 11-624 JBS/JS, 2011 WL 4729023, at
  *4 (D.N.J. Oct. 5, 2011) (finding that “Plaintiffs have been prejudiced by
  the Defendants’ failure to answer because they have been prevented from
  prosecuting their case, engaging in discovery, and seeking relief in the
  normal fashion.”). Absent any evidence to the contrary, “the Defendant[s’]
  failure to answer evinces the Defendant[s’] culpability in [the] default. Id.
  And “[t]here is nothing before the Court to show that the Defendant[s’]
  failure to file an answer was not willfully negligent.” Id. at *4 (citing
  Prudential Ins. Co. of America v. Taylor, No. 08–2108, 2009 WL 536403,
  at *1 (D.N.J. Feb. 27, 2009) (finding that when there is nothing before the
  court to suggest anything other than that the defendant’s willful
  negligence caused the defendant to fail to file an answer, the defendant’s
  conduct is culpable and warrants default judgment)).

        The defendants have attempted throughout to informally bring
  their contentions before the court, without actually answering the
  complaint or providing evidence. That strategy, if permitted, would
  unfairly prejudice any plaintiff.

        The only possible conclusion based on the record is that the
  defendants breached their obligations under the Franchise Agreement
  and the Guaranty; that they, not Ramada, were culpable for the breach;
  and that Ramada was prejudiced as a result. Accordingly, I find that the
  entry of a default judgment is appropriate.




                                         6
Case 2:19-cv-08643-KM-JBC Document 14 Filed 04/20/20 Page 7 of 7 PageID: 198



           c. Damages

        Ramada seeks $225,685.68 in liquidated damages (i.e., $1000
  multiplied by the 152 rooms in operation at the time of the termination,
  plus prejudment interest). It also seeks $40,715.09 in delinquent
  recurring fees (principal plus prejudgment interest). For the reasons
  stated above, the defendants, although they have submitted an informal
  response, have not proffered any sufficient basis to contest these figures.

                                   ORDER

        IT IS THEREFORE this 18th day of April, 2020

        ORDERED that Plaintiff’s motion for a default judgment (DE 11) is
  GRANTED; and it if further

        ORDERED that a default judgment will be entered in favor of the
  plaintiff, and against defendants, in a total amount of $266,400.77, with
  post-judgment interest to accrue from this date at the appropriate rate
  pursuant to 28 U.S.C. §1961.

        An appropriate judgment will be entered in accordance with this
  Opinion and Order. The clerk shall close the file.



                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge




                                       7
